UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2085


GEORGE RISHELL, on his own behalf and on behalf of those similarly situated,

                   Plaintiff - Appellee,

             and

VICTORIA RHODES; QUINTON GARDNER; SELINA RIGGS; DONELL
ELLIS; KWAN JOHNSON,

                   Plaintiffs,

             v.

COMPUTER SCIENCES CORPORATION, a Foreign Profit Corporation,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:13-cv-00931-CMH-TCB;
1:14-cv-00213-CMH-TCB)


Submitted: June 15, 2017                                      Decided: June 28, 2017


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Thomas J. Woodford, THE KULLMAN FIRM PLC, Mobile, Alabama; Samuel Zurik,
III, THE KULLMAN FIRM PLC, New Orleans, Louisiana, for Appellant. Angeli
Murthy, MORGAN & MORGAN, Plantation, Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          Computer Sciences Corporation (CSC) appeals the district court’s order granting

George Rishell’s motion for attorney’s fees under Fla. Stat. § 448.08 (2016). CSC argues

that the district court incorrectly concluded that the Florida statute applied in this case.

Assuming the applicability of Fla. Stat. § 448.08 here, CSC nevertheless contends that

the amount of the award is unreasonable because the district court failed to exclude from

the award time spent by Rishell’s counsel unsuccessfully pursuing class certification. We

affirm.

          “In general, the decision whether and in what amount to award attorney fees is one

committed to the award court’s discretion, subject only to review for abuse of that

discretion.” Brown & Pipkins, LLC v. Serv. Emp. Int’l Union, 846 F.3d 716, 729 (4th

Cir. 2017) (alterations and internal quotation marks omitted). “Under this standard,

reversal is appropriate only if the district court was clearly wrong or has committed an

error of law.” Zoroastrian Ctr. & Darb-E-Mehr of Metro. Wash., D.C. v. Rustam Guiv

Found. of N.Y., 822 F.3d 739, 754 (4th Cir. 2016) (alterations and internal quotation

marks omitted). “That said, legal determinations justifying an award . . . are reviewed de

novo.” Id.

          First, we reject CSC’s contention that Virginia or Kuwait law—not Florida law—

applies in this case. We apply Florida choice-of-law principles in this diversity action. *


          *
        When sitting in diversity, federal courts apply state substantive law and federal
procedural law. Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir.
2014). We have recognized that state laws concerning the award of attorney’s fees are
(Continued)
                                              3
See Myelle v. Am. Cyanamid Co., 57 F.3d 411, 413 (4th Cir. 1995) (explaining that, after

transfer under 28 U.S.C. § 1404(a) (2012), transferee court must apply choice-of-law

rules that transferor court would have applied). Florida appellate courts have held that

“the availability of attorney’s fees should be determined under the state law which also

governs the underlying claim.” McMahan v. Toto, 256 F.3d 1120, 1132 (11th Cir. 2001);

see also Prime Ins. Syndicate, Inc. v. B.J. Handley Trucking, Inc., 363 F.3d 1089,

1091-93 (11th Cir. 2004); Home Ins. Co. v. Denning, 177 So. 2d 348, 349-50 (Fla. Dist.

Ct. App. 1965). In this case, we previously applied Florida law to Rishell’s underlying

contract interpretation claim. Rishell v. Computer Sciences Corp., 647 F. App’x 226,

228-29 (4th Cir. 2016) (No. 14-2366). Accordingly, under Florida’s choice-of-law rules,

we are bound to also apply Florida law to Rishell’s claim for attorney’s fees.

       CSC argues that even if Florida law governs, Fla. Stat. § 448.08 does not apply to

this case. However, CSC’s interpretation of the statute is contrary to Florida law because

it would permit one state’s law to apply to an underlying claim and another state’s law to

apply to a request for attorney’s fees. Moreover, nothing in the statute’s language limits

its application in the manner that CSC claims, and CSC has failed to cite any persuasive

authority to support its position. In addition, we find unconvincing CSC’s claim that

application of the statute here is extraterritorial—the underlying contract was executed in



generally substantive laws. See, e.g., Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d
614, 631 (4th Cir. 1999); see also Chambers v. NASCO, Inc., 501 U.S. 32, 52 (1991)
(recognizing that state statute awarding attorney’s fees for particular “classes of
litigation” created substantive right).


                                             4
Florida and Rishell’s substantive claim concerned interpretation of the contract under

Florida law. Thus, applying Fla. Stat. § 448.08 in this case does not require the statute to

operate beyond its territorial jurisdiction. See Burns v. Rozen, 201 So. 2d 629, 630 (Fla.

Dist. Ct. App. 1967). Similarly meritless is CSC’s related claim that application of the

statute to this case violates its due process rights. In light of Florida’s contacts with the

parties and the subject matter of this litigation, we conclude that Florida has an interest in

the application of its law to this case and that applying the statute is “neither arbitrary nor

fundamentally unfair” to CSC. Allstate Ins. Co. v. Hague, 449 U.S. 302, 313 (1981).

       Next, CSC avers that the district court failed to reduce the amount awarded to

account for the entirety of the time spent by Rishell’s counsel in an unsuccessful pursuit

of class certification. In the district court, CSC specifically disputed awarding fees for

(1) time spent preparing the class certification motions and (2) time spent reviewing

discovery for “class issues” or to identify potential class members. To the extent that

CSC’s opening brief faults the district court for failing to subtract other categories of

hours from the award, CSC has waived those arguments. See Pornomo v. United States,

814 F.3d 681, 686 (4th Cir. 2016).         Moreover, Rishell asserts—and CSC does not

dispute—that the time spent preparing the class certification motions was deducted from

his request. Consequently, the single category at issue on appeal is the time spent by

Rishell’s counsel reviewing discovery for “class issues” or to identify potential class

members.

       However, CSC fails to specifically identify any entry in the 47 pages of Rishell’s

counsel’s time sheets that it believes the district court wrongly included in the award. See

                                              5
Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1301 (11th Cir. 1988); 22nd

Century Props., LLC v. FPH Props., LLC, 160 So. 3d 135, 143 (Fla. Dist. Ct. App.

2015). While CSC argues that the time sheets submitted by Rishell are so devoid of

detail that it could not possibly object to any particular entry, we find the time sheets are

specific enough that CSC could have at least made an attempt—but CSC declined to do

so. Furthermore, CSC does not dispute Rishell’s assertion that the discovery related to

class certification was also relevant to Rishell’s successful individual claim. Therefore,

although Rishell’s pursuit of class certification was unsuccessful, the district court was

not required to reduce the award for time spent reviewing the discovery at issue. See

Brodziak v. Runyon, 145 F.3d 194, 197 (4th Cir. 1998); Warshall v. Price, 629 So. 2d
905, 907 (Fla. Dist. Ct. App. 1993). Ultimately, CSC has failed to convince us that the

amount of the award is clearly wrong.

       For these reasons, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6